DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasad et al (WO2017/188966), herein referred to as Prasad.
Regarding claim 1, Prasad teaches a method for reducing oxidation of a build material during three-dimensional printing [0025], the method comprising: patterning a portion of a layer of a polymeric build material by selectively applying a fusing agent on the portion [0006]; selectively applying a detailing agent on a non-patterned portion of the layer [0006], the detailing agent including a stabilizer (specification discloses triethylene glycol is used as a stabilizer [0032] and Prasad also teaches the use of triethylene glycol [0044])  to reduce 
Regarding claim 2, Prasad teaches selectively applying the detailing agent on the portion with the fusing agent [0006, 0011].
Regarding claim 5, Prasad teaches a method for reducing thermal degradation of a polymeric build material during a three-dimensional printing process, the method comprising: selecting a polymeric build material [0012]; selecting a detailing agent including a stabilizer to reduce oxidation of the selected polymeric build material during electromagnetic radiation exposure [0025]; and during the three-dimensional printing process, selectively applying the detailing agent on a layer of the polymeric build material that i) is to fuse during electromagnetic radiation exposure [0046, 0042], ii) is to remain non-fused during electromagnetic radiation exposure [0063], or iii) both i and ii [0063]. 
Regarding claims 8-10, Prasad teaches patterning a portion of the layer by selectively applying a fusing agent on the portion [0061]; selectively applying the detailing agent on the patterned portion and on a non-patterned portion of the layer [0063]; and exposing the layer to electromagnetic radiation to fuse the portion to form a 3D object layer [0062]. 
Regarding claim 11, Prasad teaches a method for improving build material recyclability, comprising: during a three-dimensional printing process, selectively applying a detailing agent 
Regarding claims 3, 6, and 12, Prasad teaches the polymeric build material is selected from the group consisting of polyamide and thermoplastic polyurethane [0057]; and the stabilizer in the detailing agent includes: triethylene glycol in an amount ranging from about 10 wt% to about 12 wt% of a total weight of the detailing agent (Prasad teaches a range of 10-20%); and 2-pyrrolidone in an amount ranging from about 4  wt% to about 6 wt% of the total weight of the detailing agent (Prasad teaches a range of 2-5% [0045]. MPEP 2131.03 states overlapping or touching the claimed range anticipates if the prior art discloses the claimed range with sufficient specificity). 
Regarding claim 14, Prasad teaches the three-dimensional printing process includes: patterning a portion of the polymeric build material layer by selectively applying a fusing agent on the portion [0061]; selectively applying the detailing agent on a non-patterned portion of the layer [0063]; and exposing the layer to electromagnetic radiation to fuse the portion to form a 3D object layer [0062].
Regarding claim 15, Prasad teaches wherein the stabilizer at least minimizes discoloration of the polymeric build material layer that remains non-fused after electromagnetic radiation exposure [0043](since both Prasad and Applicant use the same detailing agent (triethylene glycol [0032 in specification, 0044 in Prasad], one would expect the same chemical properties from identical chemical solutions. Therefore, Prasad’s stabilizer would also minimize discoloration of the non-patterned portion). 
Claim Rejections - 35 USC § 101/115
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 115(a) reads as follows (in part):
An application for patent that is filed under section 111(a) or commences the national stage under section 371 shall include, or be amended to include, the name of the inventor for any invention claimed in the application.


The present application sets forth incorrect inventorship because inventors Keshava A Prasad, Alexy S Kabalnov, Stephen G. Rudisill, Ali Emamjomeh, Michael Novick, Bernardo Guiterrez in US Patent 11,104,065 B2 claims the same invention as filed by Sterling Chaffins and Anthony Holden in the instant application. 
In claim 1 of both applications, the following inventive concept is claimed: a detailing agent, triethylene glycol and 2-pyrrolidone and a fusing agent. It is noted there are some difference in wording between the two claims, however such differences are seen as implicit features. Patent ‘065 discloses dyes, which are implicit in 3d printing. 
Claims 6 of Patent ‘065 is identical to instant claims 4, 7 and 13.  Therefore Applicant’s claims infringe on Patent’065. Since both Patent ‘065 and the instant Applicant are essentially claiming the same invention, they should have common inventors. However, they do not.
Hence, claims 1, 4, 7 and 13 are rejected under 35 U.S.C. 101 and 35 U.S.C. 115 for failing to set forth the correct inventorship for the reasons stated above. See MPEP 2157 for more information. 
Claim 1, 4, 7 and 13 are directed to the same invention as that of claims 1 and 6 of commonly assigned US Patents 11,104, 065. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743